                                          Case 4:20-cv-04125-HSG Document 27 Filed 08/21/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JASON ALCARAZ,                                   Case No. 20-cv-02595-HSG

                                   8                    Plaintiff,                        ORDER CONSOLIDATING RELATED
                                                                                          ACTIONS AND TERMINATING AS
                                   9             v.                                       MOOT PENDING MOTIONS
                                  10     STUBHUB, INC.,
                                  11                   Defendant.
                                  12     MICHELLE KOPFMANN,                              Case No. 20-cv-03025-HSG
Northern District of California
 United States District Court




                                  13                    Plaintiff,
                                  14             v.
                                  15     STUBHUB, INC.,
                                  16                   Defendant.
                                  17     STEPHANIE WOOD,                                 Case No. 20-cv-04125-HSG
                                  18                    Plaintiff,
                                  19             v.
                                  20     STUBHUB, INC.,
                                  21                   Defendant.
                                  22

                                  23          On August 6, 2020, the Judicial Panel on Multidistrict Litigation transferred several cases

                                  24   against StubHub for coordinated or consolidated pretrial proceedings with related actions already

                                  25   pending before this Court. See In re: StubHub Refund Litigation, Case No. 20-md-02951-HSG,

                                  26   Dkt. No. 1. The Court accordingly consolidates Alcaraz v. StubHub, Inc., Case No. 4:20-02595

                                  27   (N.D. Cal.), Kopfmann v. StubHub, Inc., Case No. 4:20-03025 (N.D. Cal.), and Wood v. StubHub,

                                  28   Inc., Case No. 4:20-4125 (N.D. Cal.), with Reynolds v. StubHub, Case No. 1:20-03508
                                          Case 4:20-cv-04125-HSG Document 27 Filed 08/21/20 Page 2 of 3




                                   1   (S.D.N.Y.), and McMillan v. StubHub, Case No. 3:20-0319 (W.D. Wis.), for pretrial purposes.

                                   2   The above-captioned MDL Class Action, In re: StubHub Refund Litigation, Case No. 20-md-

                                   3   02951-HSG, shall serve as the lead case. The clerk is directed to administratively close the

                                   4   member cases, Alcaraz v. StubHub, Inc., Case No. 4:20-02595, Kopfmann v. StubHub, Inc., Case

                                   5   No. 4:20-03025, and Wood v. StubHub, Inc., Case No. 4:20-4125.

                                   6          All papers filed in the MDL Class Action shall be filed under Case No. 20-md-02951-HSG

                                   7   and bear the following caption:

                                   8

                                   9                                                          Case No. 20-md-02951-HSG
                                  10     IN RE: STUBHUB REFUND LITIGATION
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15   The docket in Case No. 20-md-02951-HSG shall constitute the master docket for every action in

                                  16   the MDL Class Action. When the document being filed pertains to all actions, the phrase “All

                                  17   Actions” shall appear in the caption. When a pleading applies to some, but not all, of the actions,

                                  18   the document shall list in the caption the case number for each individual action to which the

                                  19   document applies, along with the last name of the first-listed plaintiff in said action.

                                  20          The parties shall file an Administrative Motion to Consider Whether Cases Should be

                                  21   Related pursuant to Civil L.R. 3-12 whenever a potential tag-along case that should be

                                  22   consolidated into this MDL Class Action is filed in, or transferred to, this District. If the Court

                                  23   determines that the case should be related, the clerk shall: (a) place a copy of this Order in the

                                  24   separate file for such action; (b) serve on plaintiff’s counsel in the new case a copy of this Order;

                                  25   (c) direct that this Order be served upon defendants in the new case; and (d) make the appropriate

                                  26   entry in the master docket.

                                  27          Moreover, in light of this Court’s recent order granting the parties’ joint proposed initial

                                  28   scheduling order, see Dkt. No. 3, the Court further TERMINATES AS MOOT Plaintiff Jason
                                                                                          2
                                          Case 4:20-cv-04125-HSG Document 27 Filed 08/21/20 Page 3 of 3




                                   1   Alcaraz’s pending Motion to Appoint Interim Class Counsel, see Alcaraz v. StubHub, Inc., Case

                                   2   No. 4:20-02595, Dkt. No. 11.

                                   3            IT IS SO ORDERED.

                                   4   Dated:    8/21/2020
                                   5                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
